Filed 8/26/22 P. v. Christopher CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078892

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD285304)
VICTORIA CHRISTOPHER,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Kenneth K. So, Judge. Affirmed in part; reversed in part.
         Benjamin Kington, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Melissa
Mandel and Joy Utomi, Deputy Attorneys General, for Plaintiff and
Respondent.
         In early January 2020, defendant Victoria Christopher became enraged
when she perceived another driver pulled in front of her car while she was in
line at a gas station. Christopher got out of her car and demanded the other
driver move his car. When he refused, she referenced the Lincoln Park
Bloods criminal street gang and threatened to shoot him and his car. When
the driver again refused to move, Christopher returned to her car, pulled out
a silver-colored handgun, and, as she approached him, demanded a third time
he move. When the driver refused, Christopher shot both of his car’s front
tires and then left the scene.
      A jury convicted Christopher of five counts, four of which (counts 1
through 4) arose from the January 2020 incident: shooting at an unoccupied

vehicle (Pen. Code, § 247, subd. (b)—count 1);1 felon in possession of a
firearm (§ 29800, subd. (a)(1)—count 2); discharging a firearm in a grossly
negligent manner (§ 246.3, subd. (a)—count 3); attempted criminal threat
(§§ 422, 664—count 4); and possession of a controlled substance (Health &
Saf., § 11350, subd. (a)—count 5). The jury also found true she personally
used a deadly weapon (i.e., handgun) in the commission of counts 1 and 3
(§ 1192.7, subd. (c)(23)); and personally used a firearm in committing an
attempted criminal threat on count 4 (§ 12022.5, subd. (a)). Christopher
admitted she suffered a serious felony strike prior.




1     All further statutory references are to the Penal Code unless otherwise
indicated.


                                       2
      The trial court sentenced Christopher to the middle term on counts
1 through 4, added five years for the serious felony prior, and imposed a

prison term of 10 years four months.2
      In her opening brief Christopher raises two issues: (1) the trial court
erred in admitting evidence of her gang affiliation; and (2) there was
insufficient evidence to support the jury’s true finding on the gun-use
enhancement.
      In response, the People contend the trial court properly admitted
evidence of Christopher’s gang affiliation, and sufficient evidence supports
the jury’s true finding on the gun-use enhancement.
      In a supplemental brief, Christopher contends remand for resentencing
is warranted under Assembly Bill No. 124 (Stats. 2021, ch. 695, § 5.3),
effective January 1, 2022. As relevant here, Assembly Bill No. 124 amended
section 1170 to make a low-term sentence presumptively appropriate when a
defendant’s “childhood trauma” is a “contributing factor” to the defendant’s
commission of an offense. (§ 1170, subd. (b)(6)(A).) Christopher contends she
submitted sufficient information of trauma entitling her to a new sentencing
hearing.




2     Count 1—four years (doubled due to the strike prior); count 2—
16 months (one-third, doubled); count 3—four years (doubled, but stayed
under former section 654, subdivision (a)); count 4—two years concurrent (not
doubled because the strike was stricken on this count); count 5—credit for
time served; and five years for the serious felony prior (§§ 667, subds. (b)-(i),
1170.12). In response to correspondence from the Department of Corrections
and Rehabilitation requesting it review Christopher’s Sentencing Minute
Order and/or prior Abstract of Judgment, on July 21, 2022, the trial court
issued an ex parte order striking Christopher’s punishment on the
enhancement tied to count 4.


                                        3
      In their supplemental brief, the People agree Assembly Bill No. 124
retroactively applies to Christopher but maintain remand is unnecessary
because the sentencing hearing transcript clearly indicates that the trial
court would have found imposition of the low term “contrary to the interests
of justice” under amended section 1170, subdivision (b)(6).
      As we explain, we conclude the trial court did not err in admitting the
gang evidence because Christopher herself injected the gang reference into
the crime and her gang affiliation was probative of the specific intent element
of attempted criminal threat. We also conclude substantial evidence supports
the jury’s true finding that Christopher used a firearm “in the commission of”
the attempted threat.
      Concerning sentencing, we agree Assembly Bill No. 124 applies
retroactively to Christopher. In light of the extensive information in the
record regarding “childhood trauma” Christopher experienced and the lack of
any mention of such trauma as a mitigating circumstance in the probation
report and at the sentencing hearing, we conclude remanding the matter for
a full resentencing hearing would not be an idle act. We therefore vacate
Christopher’s sentence but otherwise affirm the judgment.
                           FACTUAL OVERVIEW
                           Prosecution Evidence
      Shooting
      On the afternoon of January 2, 2020, victim J.L. was waiting to pump
gas at a station in San Diego. While in line, a black car pulled up in front of
his car and its female driver got out. As J.L. opened his car door to go inside
and pay for gas, the female—later identified as Christopher—yelled, “ ‘You
dumbass motherfucker.’ ” Initially, J.T. did not realize Christopher was
talking to him. Christopher appeared upset and asked J.L. if he had not seen



                                       4
her also waiting in line. Christopher demanded that J.L. move his car. He
calmly refused.
      J.L. testified Christopher became even more upset and “started yelling
about Lincoln Park Bloods.” She also yelled, “ ‘On my mama and my baby,
I’m going to shoot you and your car’ ” and “ ‘Today is the day.’ ” J.L.
responded, “ ‘Do what you got to do.’ ” J.L. knew the Lincoln Park Bloods was
a local gang and that someone claiming to be a member would make these
statements in an attempt to intimidate him.
      J.L. grew concerned when he saw Christopher return to her car and
reach inside the driver’s side rear door. Christopher pulled out a silver-
colored revolver and began walking toward J.L., who was standing near his
car. From a distance of about six feet, Christopher again demanded J.L.
move his car and he again refused. Christopher then fired two shots into one
of his car’s front tires. She then went to the other side of the car and fired a
single shot into the other front tire.
      J.L. initially was not sure the gun was a “real” firearm because his tires
did not immediately deflate. As Christopher walked back to her car, J.L.
used his cellphone to take two pictures, one of her holding the gun and the
other of the license plate of her car. Christopher got into her car and drove
off. While J.L. was on the phone with 911, he saw his tires deflating. A
surveillance camera at the scene recorded the incident, which was played for
the jury. Also played for the jury was the recording of the 911 call by J.L.
      In the 911 call, J.L. reported a female had just shot the front tires of his
car. He believed the gun was a .22 caliber or a “cap gun” because it was
“small.” J.L. told the dispatcher that a female started yelling at him while he
was waiting at the gas pump; that he did not realize she also was waiting to




                                         5
pump gas because she was stopped in the street; and that she told him “she
was a Lincoln Park ah, blood.”
      J.L. testified he was concerned for his safety when he saw Christopher
walking toward him with a gun in her hand. Christopher never pointed the
gun at him and he was more surprised than scared when she actually shot

his car’s tires.3
      That same day, J.L. had his car towed to a garage. A mechanic found
three projectiles inside the front tires of J.L.’s car while replacing them. J.L.

put the projectiles in a sanitized “lab bag”4 and subsequently turned them
over to law enforcement.
      Investigation
      Detective Jonathan Bamba was assigned to investigate the January 2
incident. Based on the photograph taken by J.L. at the crime scene, he
opined Christopher was in possession of a firearm and not a “BB” gun. The
other photograph showed the license plate number of the car driven by the
suspect. Detective Bamba ran the plate and found the car was registered to
Christopher.
      Detective Bamba met with J.L. in early February 2020. J.L. turned
over the projectiles removed from his car tires. After examining the
expended projectiles, Detective Bamba determined they had been fired from a
“real” firearm. He nonetheless submitted them for forensic testing.
      In mid-February 2020, Christopher was arrested for the January 2
incident. Christopher’s car was found in a parking lot and Detective Bamba

3    Because of the lack of evidence J.L. was in “sustained fear” (italics
added), the offense in count 4 was for attempted criminal threat.

4      J.L. testified he was a health-care professional who often made house
calls.


                                        6
observed its description matched the car in the photograph taken by J.L.
Detective Bamba and other officers conducted a lawful search of the car and
found what later was determined to be .39 grams of cocaine base inside the
driver’s side door panel.
       A firearms expert analyzed the three projectiles taken from J.L.’s tires
and determined they were bullets expended from a .38 caliber revolver. The
expert opined the bullets sustained “impact damage” and “flattened out”
because they struck a surface with more resistance than the bullet itself,
which was consistent with them striking a steel-rimmed tire.
       A validly executed search warrant of Christopher’s social media
account included online communications between her and R.D., the father of
their child. During several of these communications, Christopher referenced
a firearm.
       For example, on November 11, 2019, Christopher wrote R.D., “ ‘Gimme
my shit back,’ ” then “ ‘Start with that,’ ” and also, “ ‘Then you can worry
about getting me my pistol, earrings and money, fuckin retard.’ ” (Italics
added.) The following day, during another exchange between Christopher
and R.D. in which Christopher kept asking for her “ ‘shit back,’ ” she wrote,
“ ‘Where’s my pistol, [R.D.]?’ ” which she followed up with further references
to her “ ‘pistol.’ ”
       The People’s gang expert testified that throughout the online posts
between Christopher and R.D., she repeatedly referred to R.D. as “Blood” and
herself as “ ‘Lucky’ ” and “ ‘Lucky Charm’ ”; replaced the letter “c” with the
letter “k” in multiple messages; and in one post even mentioned “Lincoln
Park Day,” an annual event that takes place on March 17, the same day as
St. Patrick’s Day.




                                        7
      The expert opined that collectively these posts were “consistent with
someone who is associated with Lincoln Park Bloods.” The expert further
opined that Blood gang members do not like the letter “c” because it’s
associated with their rival gang set, the Crips; and that Christopher, prior to
firing the gun, referenced her gang in an attempt to intimidate J.L. and make
him fearful.
                               Defense Evidence
      Christopher testified in her own defense. As she approached the gas
station in her car, J.L. cut her off and got in line ahead of her to pump gas.
Christopher, already mad from an unrelated event, asked J.L. if he saw her
waiting for gas. J.L. claimed he did know Christopher was in line. Believing
J.L. was being untruthful, Christopher “immediately got pissed off,” called
him a “ ‘retarded ass,’ ” and, when he seemed unconcerned, said, “ ‘I’m going
to shoot out each and every one of your motherfucking tires.’ ”
      Christopher returned to her car and retrieved a “pellet gun.” She then
fired a shot into one of J.L.’s tires and, when the tire did not lose air quickly
enough, she fired a second shot into that tire. She then went around J.L.’s
car and shot his other front tire. Christopher admitted she “overreact[ed]”
during the incident. She then got in her car and left because she “had stuff to
do” and a “busy” schedule that day.
      Christopher testified she was given the nickname “Lucky Charms” or
“Lucky” by her stepdad when she was young.
                                 DISCUSSION
                               I. Gang Evidence
      Christopher contends the trial court erred in admitting evidence that
she was affiliated with the Lincoln Park Bloods, arguing under Evidence




                                        8
Code section 352 this evidence was minimally probative and unduly

prejudicial.5 We disagree.
      A. Additional Background
      In a motion in limine, Christopher argued any reference to Lincoln
Park Bloods should be excluded at trial because she was not charged with
any gang-related crime or allegation; this evidence had nothing to do with the
pending charges; and whether she intended to threaten and intimidate J.L.
could be determined by means other than through gang evidence, including
from their interactions during the incident, the “tone” of her statements, and
her subsequent action in retrieving the gun.
      The People, on the other hand, in their motion in limine to admit the
gang evidence argued that such evidence was highly probative, because, as
pertinent to the issue on appeal, it “demonstrate[ed] the depth of intent
behind Defendant’s threats to shoot the victim.” The People also argued their
expert would opine that Christopher was an “associate” of the Lincoln Park
Bloods gang based on the records from her social media account (summarized
ante). However, the prosecutor at the in limine motion hearing noted he had
no intention of making this “a gang case,” and his use of the gang evidence
would be accordingly limited.
      The trial court inquired of defense counsel why Christopher’s gang
reference during the incident was not probative of her “intended . . . threat,
which is one of the . . . elements of an Attempt [under section] 422?” to which
defense counsel responded, “Right,” but added, “I don’t believe that the gang
affiliation . . . does anything to threaten the victim.” Although recognizing


5     Although Christopher challenged the admission of the gang evidence on
additional grounds in the trial court, on appeal she relies solely on Evidence
Code section 352 in arguing this claim of error.


                                       9
this was not a gang case, the trial court ruled to admit the reference to the
Lincoln Park Bloods street gang, finding it was probative of identity and the
specific intent to commit attempted assault.
      The trial court also addressed the gang evidence from Christopher’s
social media account. It asked the prosecutor to “streamline” what evidence
he wanted submitted, which the court would consider at a later hearing,
noting some of the social media evidence would be admitted but it would be
limited.
      At a subsequent hearing, the trial court revisited the admissibility of
the social media gang evidence. The trial court reviewed each item the
prosecutor sought to introduce and, based on substantial argument by the
parties, continued to “limit” what would be admitted at trial. It then ruled,
“And so after weighing and balancing under [Evidence Code section] 352, I’ll
find it’s relevant. And I find the probative value outweighs any of the
prejudicial.”
      B. Guiding Principles
      Evidence is admissible only if it is relevant. (Evid. Code, § 350.) All
relevant evidence is admissible except as otherwise provided by a statutory or
constitutional exclusionary rule. (See Cal. Const., art. I, § 28, subd. (f)(2);
Evid. Code, § 351.) Relevant evidence is defined as evidence “having any
tendency in reason to prove or disprove any disputed fact that is of
consequence to the determination of the action.” (Id., § 210.) The general
test of relevance “ ‘is whether the evidence tends “logically, naturally, and by
reasonable inference” to establish material facts such as identity, intent, or
motive.’ ” (People v. Bivert (2011) 52 Cal.4th 96, 116-117.)
      A trial court may exclude evidence “if its probative value is
substantially outweighed by the probability that its admission will



                                        10
(a) necessitate undue consumption of time or (b) create substantial danger of
undue prejudice, of confusing the issues, or of misleading the jury.” (Evid.
Code, § 352.) “Under Evidence Code section 352, the trial court enjoys broad
discretion in assessing whether the probative value of particular evidence is
outweighed by concerns of undue prejudice, confusion or consumption of
time.” (People v. Rodrigues (1994) 8 Cal.4th 1060, 1124 (Rodrigues).)
“Where, as here, a discretionary power is statutorily vested in the trial court,
its exercise of that discretion ‘must not be disturbed on appeal except on a
showing that the court exercised its discretion in an arbitrary, capricious or
patently absurd manner that resulted in a manifest miscarriage of justice.’ ”
(Ibid.)
      The defendant has the burden on appeal to establish an abuse of
discretion. (See People v. Hendricks (1988) 44 Cal.3d 635, 646.) “[S]tate law

error in admitting evidence is subject to the traditional Watson[6] test: The
reviewing court must ask whether it is reasonably probable the verdict would
have been more favorable to the defendant absent the error.” (People v.
Partida (2005) 37 Cal.4th 428, 439 (Partida); see ibid. [federal due process is
offended only if admission of the irrelevant evidence renders the trial
fundamentally unfair].)
      In cases not involving a gang enhancement, “evidence of gang
membership is potentially prejudicial and should not be admitted if its
probative value is minimal.” (People v. Hernandez (2004) 33 Cal.4th 1040,
1049 (Hernandez).) “But evidence of gang membership is often relevant to,
and admissible regarding, the charged offense. Evidence of the defendant’s
gang affiliation . . . can help prove identity, motive, modus operandi, specific



6     People v. Watson (1956) 46 Cal.2d 818.


                                       11
intent, means of applying force or fear, or other issues pertinent to guilt of
the charged crime.” (Ibid.)
      C. Analysis
      Christopher contends the trial court prejudicially erred in admitting
her statement referencing the Lincoln Park Bloods during the January 2
incident and evidence from her social media account that supported her
affiliation with this gang. Although she admits the gang evidence was
probative of her “intent” in connection with the attempted criminal threat,
Christopher nonetheless contends whether or not she was in fact associated
with this gang was irrelevant because J.L. was a stranger to her.
      Here, we cannot conclude the trial court abused its broad discretion in
admitting the challenged gang evidence. First, this evidence was probative of
the circumstances that led up to Christopher shooting J.L.’s car tires. The
record shows Christopher herself injected the Lincoln Park Blood gang into
the dispute when she attempted to frighten J.L., after he initially refused to
move his car when he allegedly cut the line at the gas station. (See
Hernandez, supra, 33 Cal.4th at pp. 1050-1051 [rejecting the argument of the
defendant that gang evidence caused him undue prejudice with the jury when
the defendant referenced his gang before robbing the victim, noting the
defendant “injected his gang status into the crime” and “identified himself as
a gang member . . . to use that status in demanding money from the victim”].)
      Christopher’s reference to her gang affiliation came after she again
demanded that J.L. move his car. When he again refused, she became even
more angry, threatened to shoot J.L. and his car, and made good on one of
those threats by retrieving a gun from her car and shooting the front tires of
his car. Thus, Christopher’s own reference to the gang and her affiliation
with the gang through her social media account gave context to her attempt



                                       12
to frighten J.L., a complete stranger, within minutes of shooting his car tires.
(See Hernandez, supra, 33 Cal.4th at pp. 1050-1051; see also People v. Duong
(2020) 10 Cal.5th 36, 63-65 [although, as here, no gang allegations were
charged, gang evidence was relevant to give “context to the shooting” and
explained the “defendant’s willingness to shoot a complete stranger minutes
after a verbal spat”]; see also id. at p. 65 [noting such evidence did not have
to be dispositive of the disputed fact in order to be admissible].)
      Second, we cannot conclude the gang evidence was more prejudicial
than probative. As noted, the record shows the court severely limited the
gang evidence that would be admitted at trial, recognizing, as did the
prosecutor, that, in cases not involving a gang enhancement, such evidence
“is potentially prejudicial and should not be admitted if its probative value is
minimal.” (See Hernandez, supra, 33 Cal.4th at p. 1049.)
      Indeed, the record shows during cross-examination of the People’s gang
expert, the prosecutor requested a sidebar after defense counsel asked the
expert if Christopher was a “documented gang member.” During a reported
sidebar, the prosecutor expressed concern over this question, as it could “open
Pandora’s box” and lead to unwanted additional gang evidence being
admitted, despite the trial court’s desire to limit such evidence. The
prosecutor noted the jury might not be able to distinguish between a
“documented” gang member and a person merely “associated” or affiliated
with a gang. The trial court agreed the question posed by defense counsel
was “risky.”
      In the reported chambers meeting, the record shows the expert would
have testified that Christopher was a “documented” member of the Lincoln
Park Bloods criminal street gang. The trial court told the parties, “[W]e don’t
want to go there,” and suggested defense counsel “might want to consider



                                        13
whether or not you’re going to ask a different question” of the expert. The
court “thank[ed]” the prosecutor for flagging this issue before Pandora’s box
was opened, and ruled the People’s expert would not be allowed to testify
Christopher was a documented gang member. The expert responded he was
specifically advised “not to go down that road.”
      Once in open court, defense counsel rephrased the question and the
expert confirmed Christopher merely “associate[d]” with the Lincoln Park
Bloods gang.
      Thus, the record shows the trial court and the prosecutor were careful
to limit the scope of the gang evidence heard by the jury. On this record, we
cannot say the trial court’s decision to admit the limited gang evidence was
“arbitrary, capricious or patently absurd.” (See Rodrigues, supra, 8 Cal.4th

at p. 1124.)7
      Third, even if the trial court erred in admitting the gang evidence, we
conclude that error was harmless under Watson. (See Partida, supra,
37 Cal.4th at p. 439; see also People v. Roberts (2017) 13 Cal.App.5th 565,
576 (Roberts) [“Ordinarily, the erroneous admission of evidence is reviewed
for prejudice under the standard described in . . . Watson . . . , which requires
reversal only if the defense shows it is reasonably probable that a result more




7      In light of our conclusion the gang evidence was properly admitted at
trial, we reject Christopher’s contention that her due process rights were
violated by admission of this evidence. (See People v. Esayian (2003)
112 Cal.App.4th 1031, 1042 [“A person seeking to overturn a conviction on
due process grounds bears a heavy burden to show the procedures used at
trial were not simply violations of some rule, but are fundamentally unfair.”];
see also People v. Albarran (2007) 149 Cal.App.4th 214, 232 [noting it is “rare
and unusual” for the erroneous admission of evidence to violate a defendant’s
due process rights].)


                                       14
favorable to the appealing party would have been reached in the absence of
the error.”].)
      Here, the evidence of Christopher’s guilt is strong, and the evidence
supporting a different outcome is comparatively weak. (See People v.
Breverman (1998) 19 Cal.4th 142, 177.) Christopher admitted threatening to
use—and using—a gun to shoot J.L.’s car’s tires because she was “pissed off”
at J.L. for allegedly cutting the line at the gas station. In addition, one of the
People’s experts provided uncontroverted testimony that the three bullets
recovered from J.L.’s tires were fired from a real firearm, such as a .38 caliber
revolver, and not from a “pellet” gun as Christopher claimed. Finally, J.L.
took a picture of Christopher holding a silver revolver at the scene of the
incident and of her car’s license plate number.
      Based on this other evidence, we conclude it is not reasonably probable
that a result more favorable to Christopher would have been reached absent
the purported error in admitting the limited gang evidence in this case. (See
Partida, supra, 37 Cal.4th at p. 439; Roberts, supra, 13 Cal.App.5th at
p. 576.)
                                        II.
       Sufficiency of the Evidence and the Firearm Enhancement
      Christopher next contends the jury’s true finding she used a firearm in
committing the attempted criminal threat is not supported by substantial
evidence because she did not fire the weapon until after the threat was
completed. We again disagree.
      A. Guiding Principles
      “ ‘When considering a challenge to the sufficiency of the evidence to
support a conviction, we review the entire record in the light most favorable
to the judgment to determine whether it contains substantial evidence—that



                                        15
is, evidence that is reasonable, credible, and of solid value—from which a
reasonable trier of fact could find the defendant guilty beyond a reasonable
doubt.’ ” (People v. Powell (2018) 5 Cal.5th 921, 944; see People v. Jimenez
(2019) 35 Cal.App.5th 373, 392.)
      “In applying this test, we . . . presume in support of the judgment the
existence of every fact the jury could reasonably have deduced from the
evidence.” (People v. Zamudio (2008) 43 Cal.4th 327, 357.) “We ‘must accept
logical inferences that the jury might have drawn from the circumstantial
evidence.’ ” (Ibid.) “ ‘We resolve neither credibility issues nor evidentiary
conflicts; we look for substantial evidence. [Citation.]’ [Citation.] A reversal
for insufficient evidence ‘is unwarranted unless it appears “that upon no
hypothesis whatever is there sufficient substantial evidence to support” ’ the
jury’s verdict.” (Ibid.) If substantial evidence supports the judgment, we
must affirm, even if there is also substantial evidence to support a contrary
conclusion and the jury might have reached a different result if it had
believed other evidence. (People v. Riley (2015) 240 Cal.App.4th 1152, 1165-
1166.)
      Section 12022.5, subdivision (a) states in relevant part: “[A]ny person
who personally uses a firearm in the commission of a felony or attempted
felony shall be punished by an additional and consecutive term of
imprisonment in the state prison for 3, 4, or 10 years, unless use of a firearm
is an element of that offense.” (§ 12022.5, subd. (a), italics added.)
      B. Analysis
      We must decide whether substantial evidence supports the true finding
that Christopher used the firearm “in the commission of” the attempted
criminal threat.




                                        16
      “Whether a defendant used a firearm in the commission of an
enumerated offense is for the trier of fact to decide. [Citation.] We review
the sufficiency of the evidence to support an enhancement using the same
standard we apply to a conviction. [Citation.] Thus, we presume every fact
in support of the judgment the trier of fact could have reasonably deduced
from the evidence.” (People v. Wilson (2008) 44 Cal.4th 758, 806 (Wilson).)
      As relevant here, in Wilson the defendant argued the enhancement
term of four years each under former section 12022.5, subdivision (a) “must
be vacated for lack of sufficient evidence he used a firearm in connection with
the rapes.” (Wilson, supra, 44 Cal.4th at p. 806.) In rejecting this contention,
the Wilson court first concluded the word “use” in former section 12022.5
“ ‘means, among other things, “to carry out a purpose or action by means of,”
to “make instrumental to an end or process,” and to “apply to advantage.”
[Citation.] The obvious legislative intent to deter the use of firearms in the
commission of the specified felonies requires that “uses” be broadly
construed.’ ” (Wilson, at pp. 807-808.)
      The Wilson court next took up the issue most relevant in the instant
appeal involving the timing of the “use” of a firearm “in the commission of”
the underlying felony. It relied in part on People v. Masbruch (1996) 13
Cal.4th 1001 (Masbruch) for this analysis.
      In Masbruch, the defendant kidnapped L.R. and her family at gunpoint
and threatened to kill her, her three kids, and her boyfriend. The defendant
then raped L.R. twice, in two different locations, as a gun was being passed
between the various codefendants. “Under these circumstances, the entire
‘video’ of the lengthy criminal encounter between defendant and L.R.,
beginning with his initial display of the firearm to terrorize her and her
family, his threats to use the gun on all of them, and his actual use of it to



                                       17
injure [a third party], is sufficient to prove he used the firearm when he
raped L.R. on both occasions.” (Wilson, supra, 44 Cal.4th at p. 807, citing
Masbruch, supra, 13 Cal.4th at p. 1011.)
      The Wilson court thus recognized that the “ ‘use’ ” of the firearm must
not “be strictly contemporaneous with the base felony.” (Wilson, supra,
44 Cal.4th at p. 807.) “ ‘In considering whether a gun use occurred, the jury
may consider a “video” of the entire encounter; it is not limited to a
“snapshot” of the moments immediately preceding a sex offense. Thus, a jury
could reasonably conclude that although defendant’s presence with the
victims [in Masbruch] was sporadic, the control and fear created by his initial
firearm display continued throughout the encounter.’ [Citation.]
Accordingly, defendant’s jury was instructed that ‘[a] gun need not be
continually displayed during the course of a crime in order for it to be
personally used within the meaning of Penal Code section 12022.5,
[s]ubdivision (a).’ ” (Wilson, at p. 807.)
      Applying Masbruch, the Wilson court rejected the defendant’s
argument that there was no evidence he possessed a gun at the time of either
rape. The Supreme Court instead concluded the defendant was improperly
attempting to “compartmentaliz[e]” the “ongoing criminal event,” treating it
as a mere “ ‘snapshot’ ” of the crime and not a “ ‘video.’ ” (Wilson, supra,
44 Cal.4th at p. 808, quoting Masbruch, supra, 13 Cal.4th at p. 1011.) Wilson
thus concluded substantial evidence supported the imposition of the two
section 12022.5 firearm enhancements. (Wilson, at p. 808; see People v. Jones
(2001) 25 Cal.4th 98, 110 [concluding the use of a deadly weapon within the




                                         18
meaning of section 12022.3, subdivision (a)8 occurs “ ‘in the commission of’ ” a
specified sex offense “if it occurred before, during, or after the technical
completion of the felonious sex act”]; see also People v. Calles (2012) 209
Cal.App.4th 1200, 1222 (Calles) [noting the phrase “in the commission of,” for

purposes of section 12022.7, subdivision (a),9 “ ‘has been given an expansive,
not a tailored meaning’ ”]; People v. Frausto (2009) 180 Cal.App.4th 890, 902
(Frausto) [“ ‘[I]n the commission of’ [for purposes of section 12022.53,

subdivision (d)10] is not the same as ‘while committing,’ ‘while engaged in,’ or
‘in pursuance’ ”; “[t]emporal niceties are not determinative and the discharge
of a gun before, during, or after the felonious act may be sufficient if it can
fairly be said that i[t] was a part of a continuous transaction.”].)



8      Section 12022.3 provides in part: “For each violation of Section 220
involving a specified sexual offense, or for each violation or attempted
violation of Section 261, 264.1, 286, 287, 288, or 289, or former Section 262 or
288a, and in addition to the sentence provided, a person shall receive the
following: [¶] (a) A 3-, 4-, or 10-year enhancement if the person uses a firearm
or a deadly weapon in the commission of the violation.” (§ 12022.3, subd. (a),
italics added.)
9      Subdivision (a) of section 12022.7 provides: “Any person who
personally inflicts great bodily injury on any person other than an accomplice
in the commission of a felony or attempted felony shall be punished by an
additional and consecutive term of imprisonment in the state prison for three
years.” (§ 12022.7, subd. (a), italics added.)
10     Subdivision (d) of section 12022.53 provides: “Notwithstanding any
other law, a person who, in the commission of a felony specified in subdivision
(a), Section 246, or subdivision (c) or (d) of Section 26100, personally and
intentionally discharges a firearm and proximately causes great bodily
injury, as defined in Section 12022.7, or death, to a person other than an
accomplice, shall be punished by an additional and consecutive term of
imprisonment in the state prison for 25 years to life.” (§ 12022.53, subd. (d),
italics added.)

                                        19
      Here, giving the words “in the commission of” in section 12022.5,
subdivision (a) an expansive meaning (see Calles, supra, 209 Cal.App.4th at
p. 1222) and recognizing the gun use can occur “before, during, or after” the
felonious or attempted felonious act if it can be “fairly said it was part of a
continuous transaction” (see Frausto, supra, 180 Cal.App.4th at p. 902), we
conclude that substantial evidence supports the jury’s findings that
Christopher “use[d]” the firearm “in the commission of” the attempted
criminal threat.
      The record shows the entire incident—beginning with Christopher’s
attempts to intimidate J.L., including by referencing the Lincoln Park Bloods
criminal street gang, her threats to shoot him and his car, and culminating in
her shooting the front tires of his car—lasted just a few minutes, took place
at the same gas station, and involved the same victim. Guided by Wilson and
Masbruch, we reject Christopher’s attempts to “compartmentaliz[e]” the
“ongoing criminal event,” treating the event as a mere “ ‘snapshot’ ” rather
than a “ ‘video.’ ” (See Wilson, supra, 44 Cal.4th at p. 808; Masbruch, supra,
13 Cal.4th at p. 1011.) We thus reject this claim of error.
                                       III.
                            Assembly Bill No. 124
      In supplemental briefing, Christopher contends she is entitled to a new
sentencing hearing pursuant to Assembly Bill No. 124. This law amended
section 1170 to create a rebuttal presumption favoring a low-term prison
sentence when, as relevant here, a defendant’s “childhood trauma” is a
“contributing factor in the commission of the offense” and its imposition
would not “be contrary to the interests of justice.” (§ 1170, subd. (b)(6)(A).)
We agree.




                                        20
      A. Additional Background
      Prior to sentencing, Christopher filed a statement in mitigation and a

Romero11 motion asking the trial court to dismiss the serious felony prior.12
In support, Christopher attached multiple pages of exhibits, including a nine-
page psychological evaluation dated April 29, 2021 by a psychologist who
previously had evaluated Christopher; letters by family and friends; and her
own letters explaining her “horrible childhood” and the circumstances of the
current offenses. Letters from Christopher’s siblings described their parents’
home as “not a safe place for children,” their mother as being “unfit to
parent,” and “various traumatizing” events from childhood including
witnessing multiple incidents of domestic violence by their parents and their
parents leaving them unattended for “weeks” at a time. Despite these
challenging circumstances, Christopher’s siblings noted she “excelled
academically” in school and is a “beautiful person” with a “good heart,” a
sentiment also shared by others close to her who wrote letters in support that
described many of Christopher’s positive attributes, including most notably
the love she has for her young daughter.
      The psychological evaluation indicated Christopher was born to parents
who had extensive drug and criminal histories. Christopher described being
the victim of sexual assault when she was about five years old and being “on
her own on the street[s]” when she was about 15.




11    People v. Romero (1996) 13 Cal.4th 497, 504.

12    Although the documents in support of the motion are included, it does
not appear the motion itself is part of the record. On appeal, Christopher has
not challenged the trial court’s ruling denying her motion to dismiss the
serious felony prior.


                                      21
      The psychological evaluation concluded Christopher suffered from
“Unspecified Anxiety and Depressive Disorders”; and “Other Specified
Trauma—and Stressor-Related Disorder (Parental Neglect and Abuse)[.]”
(Italics added.) The psychologist noted he previously had recommended
Christopher undergo treatment to avoid “expressing herself aggressively”;
and that, “[u]ntil she learn[s] to control her emotions, she will be at risk for
similar responses” as occurred in the current case.
      In addition to the psychology evaluation and exhibits in support of the
statement in mitigation, a probation report was submitted. The probation
report identifies several circumstances in aggravation but none in mitigation.
When the report was being prepared, Christopher told the interviewer it had
been “ ‘hard for [her] to control [her] reactions during the trial’ ” and admitted
she “overreact[ed]” in committing the instant offenses.
      The probation report also reviewed Christopher’s extensive criminal
history dating back to January 2004 when she was a juvenile. Before the
instant offenses, Christopher had been granted formal probation five times
and summary probation five times; that due to noncompliance, she was
revoked “numerous” times and “continued to reoffend while on probation”;
that when she was arrested for the instant offenses, she was on parole and a
grant of parole had “been revoked seven times”; and that “[o]verall, her
adjustment to probation and parole is considered poor” as “she has chosen, or

is unable, to prevent violent outbursts.” Christopher’s COMPAS 13 score, an
indicator used to predict recidivism, was reported as “HIGH.”
      At sentencing, the trial court indicated it had read the information
Christopher submitted in mitigation and in support of her Romero motion, as


13     COMPAS is an acronym for Correctional Offender Management
Profiling for Alternative Sanction.

                                        22
well as the probation report. The trial court specifically inquired whether
Christopher wanted to give a statement, or submit any additional
“documents” or “evidence” for the court to consider prior to imposing
sentence.
      Christopher responded she had already submitted letters for the trial
court’s consideration. She acknowledged overreacting when she shot the
victim’s tires, apologized for her acts, and, based on the psychology
evaluation, recognized her conduct in part was due to “fear” and the “need to
protect herself.”
      In asking the trial court to dismiss the serious felony prior, defense
counsel noted that although Christopher’s adult record showed 17
convictions, 14 of those were misdemeanors and most were theft-related as a
result of Christopher living on the streets; and that Christopher’s serious
felony prior involved shoplifting but became a strike when a “steak” or
“butter” knife was found in her purse. Counsel thus argued Christopher was
outside the spirit of the Three Strikes law, and instead needed treatment to
learn “coping mechanisms.”
      The prosecutor opposed dismissal of the serious felony prior, and
requested the trial court follow the probation report’s sentencing
recommendation of 10 years four months with one exception. The prosecutor
argued the trial court should also impose the middle term on count 4,
attempted criminal threat, double the term, and sentence Christopher to an
additional eight months to “run consecutive,” for a total term of 11 years.
      In refusing to dismiss the serious felony prior, the trial court stated it
had “weighed and balanced looking for a way which logically would get me to
the place where I believe it would be fair to grant a Romero motion.” The
trial court followed the probation report’s recommendation and sentenced



                                       23
Christopher to 10 years four months. In so doing, the trial court never
discussed whether it had considered Christopher’s “childhood trauma” as a
circumstance in mitigation or explained why it imposed the middle term.
      B. Guiding Principles
      When Christopher was sentenced in May 2021, former section 1170,
subdivision (b) provided that the sentencing between the low, middle, and
upper term “shall rest within the sound discretion of the court” based on
which term “best serves the interests of justice.” (Former § 1170, subd. (b).)
      Effective January 1, 2022, Assembly Bill No. 124 amended section
1170, subdivision (b)(6) to make the low term the preferred sentence under
certain circumstances including when the “[t]he person has experienced
psychological, physical, or childhood trauma, including, but not limited to,
abuse, neglect, exploitation, or sexual violence” that is “a contributing factor
in the commission of the offense” (§ 1170, subd. (b)(6)(A); “unless the court
finds that the aggravating circumstances outweigh the mitigating
circumstances” such that “imposition of the lower term would be contrary to
the interests of justice” (id., (b)(6)).
      C. Analysis
      We agree with the parties that amended section 1170 applies
retroactively to Christopher as an “ ‘ameliorative change[]’ ” in the law
applicable to all nonfinal convictions. (People v. Superior Court (Lara) (2018)
4 Cal.5th 299, 308, quoting In re Estrada (1965) 63 Cal.2d 740, 742 [when the
Legislature lessens the penalty for a crime, an inference arises that it
intended the lighter penalty to apply provided the judgment is not final];
People v. Frahs (2020) 9 Cal.5th 618, 628-629 [Estrada’s retroactivity rule
applies to statutes that make a reduced punishment possible].)




                                           24
      The parties, however, disagree whether Christopher is entitled to relief
under Assembly Bill No. 124.
      Where an ameliorative statute like section 1170 is retroactive, a
remand is appropriate unless “the record ‘clearly indicate[s]’ that the trial
court would have reached the same conclusion ‘even if it had been aware that
it had such discretion.’ ” (People v. Gutierrez (2014) 58 Cal.4th 1354, 1391
(Gutierrez); accord People v. Flores (2020) 9 Cal.5th 371, 431-432.)
      Here, there is no “clear indication” of the sentencing decision the trial
court would have made had it considered the new requirements of Assembly
Bill No. 124. (See Gutierrez, supra, 58 Cal.4th at p. 1391.) As noted, the
probation report did not identify any circumstances in mitigation when
recommending imposition of the middle term. Nor did the trial court discuss
its reasoning for imposing the middle term, including whether (or not) it had
considered as a mitigating circumstance the voluminous information
Christopher submitted regarding her “childhood trauma.” (See § 1170, subd.
(b)(6)(A).) This information, including most notably the detailed psychology
evaluation prepared in anticipation of sentencing, supports the inference that
Christopher’s prior trauma may have played a role in her commission of the

offenses, thereby triggering the low-term presumption.14
      The People, however, argue remand is a futile act because at
sentencing the trial court found Christopher was a “serious danger to
society.” The People argue this finding is a clear indication that the trial
court would find the low term “contrary to the interests of justice.” (See



14    We only decide whether Christopher is entitled to remand for
resentencing under Assembly Bill No. 124 and offer no opinion regarding the
possible terms of her sentence under this or any other law. Those are
questions best left to the trial court to answer on remand.


                                       25
§ 1170, subd. (b)(6); see also People v. McDaniels (2018) 22 Cal.App.5th 420,
425 [noting when the “ ‘ “record shows that the trial court would not have
exercised its discretion even if it believed it could do so, then remand would
be an idle act and is not required” ’ ”].)
      But we note the trial court’s dangerousness finding was in the context
of denying Christopher’s Romero motion. The inquiry in deciding whether to
strike a serious or violent felony prior turns on whether a defendant is
“outside the spirit” of the Three Strikes law (People v. Williams (1998)
17 Cal.4th 148, 161); and relief from a Three Strikes sentence is available
only when “extraordinary circumstances” exist (People v. Carmony (2004)
33 Cal.4th 367, 378 [noting the circumstances “ ‘must be extraordinary’ ”
under which a defendant meeting the statutory conditions of a Three Strikes
sentence “ ‘fall[s] outside the spirit of the . . . scheme’ ”]). No such
requirements exist in amended section 1170, which creates a presumption to
impose the low term if specified conditions exist. (§ 1170, subd. (b)(6).)
Assembly Bill No. 124 stands in stark contrast to the “strong presumption
that any sentence that conforms [to the Three Strikes] sentencing norms is
both rational and proper.” (Carmony, at p. 378.)
      In addition, we note the trial court tempered its dangerousness finding
when it stated it was looking for a “way which logically would get me to the
place where I believe it would be fair to grant a Romero motion.” This
statement suggests leniency by the trial court in sentencing Christopher.
      Here, given the extensive information in the record regarding the
“abuse,” “neglect,” and “sexual violence” Christopher suffered as a child (see
§ 1170, subd. (b)(6)(A)) and the lack of any clear indication the trial court
would impose the middle term and not the presumptive low term as provided
under amended section 1170, we conclude Christopher’s sentence must be



                                         26
vacated and the matter remanded for a full resentencing hearing. At that
hearing, the trial court may revisit all of its sentencing choices in light of new
and applicable legislation, including Assembly Bill No. 124. (See People
v. Buycks (2018) 5 Cal.5th 857, 893 [“when part of a sentence is stricken on
review, on remand for resentencing ‘a full resentencing as to all counts is
appropriate’ ”]; see also People v. Valenzuela (2019) 7 Cal.5th 415, 424-425
[“the full resentencing rule allows a court to revisit all prior sentencing
decisions when resentencing a defendant”].)
                                DISPOSITION
      Christopher’s sentence is vacated and the matter remanded for a full
resentencing. In all other respects the judgment is affirmed.


                                                           HALLER, Acting P. J.

WE CONCUR:


O’ROURKE, J.


BUCHANAN, J.




                                        27